         Case 1:19-mc-00195-KPF Document 80 Filed 07/02/20 Page 1 of 2




                                                            MEMO ENDORSED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 COMMISSIONS IMPORT EXPORT S.A.,

              Petitioner-Judgment Creditor,
                                                   Case No. 1:19-mc-00195 (KPF)
             -against-
                                                   NOTICE OF WITHDRAWAL
  REPUBLIC OF THE CONGO, as                        OF MOTION
  Judgment Debtor, and ECREE LLC, as
  Fraudulent Transferee of the Judgment
  Debtor,

               Respondents.


TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that, upon receipt of information from Corcoran Group LLC

pursuant to subpoena, Petitioner’s Motion for Injunction Freezing Proceeds of Sale, filed June

30, 2020 (Doc. Nos. 75, 76 and 77) is hereby withdrawn without prejudice.

Dated: July 1, 2020

                                                    GOULSTON & STORRS PC

                                                By: __Charles R. Jacob III____
                                                    Charles R. Jacob III
                                                    Isabel P. Sukholitsky
                                                    885 Avenue, 18th Floor
                                                    New York, New York 10022
                                                    Telephone: (212) 878-5143
                                                    Facsimile: (212) 878-6911
                                                    cjacob@goulstonstorrs.com
                                                    lsukholitsky@goulstonstorrs.com

                                                    Attorneys for Petitioner
                                                    Commissions Import Export S.A.
         Case 1:19-mc-00195-KPF Document 80 Filed 07/02/20 Page 2 of 2




Application GRANTED. The Clerk of Court is directed to terminate the
motions pending at docket entries 75 and 79.

Dated:      July 2, 2020                    SO ORDERED.
            New York, New York




                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
